          Case 1:20-cv-01168-ABJ Document 26-1 Filed 05/19/21 Page 1 of 1




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

         AYMAN SALEH and                                    )
                                                            )
         LINDA SALEH,                                       )
                                                            )
                       Plaintiffs,                          )
                                                            )
                v.                                          )
                                                            )
         PRESIDENT KHALIFA BIN ZAYED                        )       No. 1:20-cv-01168-ABJ
         AL NAHYAN,                                         )
         Crown Prince Court                                 )
         Bainunah Street                                    )
         P.O. Box: 124, Abu Dhabi, United Arab Emirates,    )
                                                            )
                                                            )
         CROWN PRINCE SHEIKH MOHAMMED                       )
         BIN ZAYED AL NAHYAN,                               )
         Crown Prince Court                                 )
         Bainunah Street                                    )
         P.O. Box: 124, Abu Dhabi, United Arab Emirates,    )
                                                            )
                                                            )
         THE UNITED ARAB EMIRATES, and                      )
                                                            )
                                                            )
         DARKMATTER,                                        )
                                                            )
                     Defendants.                            )
         ____________________________________               )


                                          PROPOSED ORDER

         Upon consideration of Plaintiffs’ Motion for Miscellaneous Relief Regarding Service, it

is hereby:

         ORDERED that Plaintiffs’ Motion is DENIED.



Dated:                                               _________________________________
                                                     AMY BERMAN JACKSON
                                                     United States District Judge
